DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first inner diameter” and “second inner diameter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to explain further what is meant by “first inner diameter” and “second inner diameter” as presented in claim 16.  It is unclear on what is considered the “first inner diameter” and “second inner diameter”.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “about” in claims 2 and 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner the what the boundary limitations are, something that is “about” could be within +/- 0.5 inch.  For examination purposes it will be interpreted as +/- 1 inch.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

    PNG
    media_image1.png
    300
    309
    media_image1.png
    Greyscale

Annotated Figure 3


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is: complementary insert engagement members in claim 10.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent No. 20080092916-A1) in view of Yeo (U.S. Patent No. 20180271251-A1).
Regarding claim 1, Song teaches (Fig. 1 or Fig. 8) a packaging system, comprising: a container (10) having a mouth; a workpiece (30); and an insert (20) configured to receive the workpiece (30) and to retain the workpiece (30) within the mouth of the container in an axially aligned configuration.  Song is silent wherein the insert (20) has an annular wall with an outer surface that tapers from a first outer diameter proximal a first end thereof to a second outer diameter proximal a second end thereof, the second outer diameter being greater that the first outer diameter, the first outer diameter being configured for insertion into the mouth of the container before the second end.
In the same field of endeavor, Yeo teaches wherein the insert (54) has an annular wall with an outer surface that tapers from a first outer diameter proximal a first end thereof to a second outer diameter proximal a second end thereof, the second outer diameter being greater than the first outer diameter, the first outer diameter being configured for insertion into the mouth of the container before the second end. 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings 
Regarding claim 4, Song teaches (Fig. 3) wherein the second outer diameter of the insert is the same as the inner diameter of the mouth of the container (see annotated figure below).

    PNG
    media_image2.png
    242
    319
    media_image2.png
    Greyscale

Annotated Figure 3
Regarding claim 5
Regarding claim 6, Song teaches (Fig. 3), wherein the insert (20) comprises a flange extending radially outward from the second end thereof, the flange being configured to contact a lip of the mouth when the insert (20) is fully received within the mouth (see annotated figure below).

    PNG
    media_image3.png
    343
    315
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 12, 
In the same field of endeavor, Yeo teaches (Fig. 5) the packaging system further comprising a cap (20) that is configured to engage an outer surface of the mouth of the container (10) and to form a seal against the insert (54). 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings of Yeo to provide a cap (20) that is configured to engage an outer surface of the mouth of the container (10) and to form a seal against the insert (54) for the purpose of preventing the flow of the capsule cosmetic (para. [0088]). 
Regarding claim 13, Song discloses the invention substantially as claimed in claim 12.  Song further teaches (Fig. 9) wherein the cap (50) is provided with a gasket (40) that is configured to form a seal against a flange of the insert (20).
Regarding claim 14, Song teaches wherein workpiece is a porous applicator (pg. 8 lines 33-35).
Regarding claim 15, Song teaches (Fig. 8 and Fig. 9) wherein the insert (20) has a cylindrical inner surface with a constant inner diameter.
Regarding claim 16, Song teaches (Fig. 9) wherein the insert (20) has a tapered inner surface that tapers from a first inner diameter to a second inner diameter, wherein the first inner diameter is greater than an outer diameter of the workpiece (30) and the second inner diameter is less than the outer diameter of the workpiece (30) (see annotated figure below).

    PNG
    media_image4.png
    148
    207
    media_image4.png
    Greyscale

Annotated Figure 9
Regarding claim 17, Song teaches (Fig. 1 or Fig. 8) a cosmetic package, comprising: a container (10) having a mouth and containing formulation 
Regarding claim 18, Song discloses the invention substantially as claimed in claim 17.  Song further teaches a cap.  Song is silent regarding a cap that is configured to engage with an outer surface of the mouth of the container and to form a seal against the insert.
In the same field of endeavor, Yeo teaches (Fig. 5) the cosmetic packaging further comprising a cap (20) that is configured to engage an outer surface of the mouth of the container (10) and to urge the insert (54) into the mouth. 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings of Yeo to provide cap (20) that is configured to engage an outer surface of the mouth of the container (10) and to urge the insert (54) into the mouth for the purpose of preventing a flow of capsule cosmetics (para. [0088]). 
Regarding claim 19, Song discloses the invention substantially as claimed in claim 18.  Song further teaches (Fig. 9) wherein the cap (50) comprises a gasket (40) configured to seal against a flange of the insert (20).  Song is silent regarding when the insert is received within the mouth of the container and the cap is engaged with the outer surface of the mouth.
In the same field of endeavor, Yeo teaches (Fig. 5) when the insert (54) is received within the mouth of the container (10) and the cap (20) is engaged with the outer surface of the mouth. 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings of Yeo to provide the insert (54) is received within the mouth of the container (10) and the cap (20) is engaged with the outer surface of the mouth for the purpose of preventing a flow of capsule cosmetics (para. [0088]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claim 2, Song discloses the invention substantially as claimed in claim 1.  Song is silent regarding a difference between the second outer diameter and the first outer diameter is about 0.005 inches to about 0.015 inches as claimed.  However the parameters are deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
The specification need not disclose proportions or values as critical for applicants to present evidence showing the proportions or values to be critical. In re Saunders, 444 F.2d 599, 607, 170 USPQ 213, 220 (CCPA 1971). (MPEP 716.02(f))
Regarding claim 3, Song discloses the invention substantially as claimed in claim 1.  Song is silent regarding the second outer diameter of the insert is about 0.000 inches to about 0.010 inches greater than an inner diameter of the mouth of the container as claimed.  However the parameters are deemed matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
The specification need not disclose proportions or values as critical for applicants to present evidence showing the proportions or values to be critical. In re Saunders, 444 F.2d 599, 607, 170 USPQ 213, 220 (CCPA 1971).  (MPEP 716.02(f)).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yeo in further view of Han (KR-1141170-B1).
Regarding claim 7, Song discloses the invention substantially as claimed in claim 1.  Song is silent regarding the insert comprising a workpiece engagement member extending radially inward from the annular wall into the insert.  
In the same field of endeavor, Han teaches (Fig. 2) wherein the insert (200) comprises a workpiece engagement member (210) extending radially inward from the annular wall into the insert (200), such that the workpiece engagement member (210) engages the workpiece (100) when the insert (200) receives the workpiece (100). 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teaching of Han to provide the insert comprising a workpiece engagement member (210) extending radially inward from the annular wall into the insert (200) for the purpose of preventing the workpiece from moving up or down within the holder (para. [0035]).
Regarding claim 8, Song discloses the invention substantially as claimed in claim 7.  Song is silent regarding the workpiece engagement member including a flexible tab that is configured to be pushed radially inward by the mouth of the container when the insert is fully received within the mouth.  
In the same field of endeavor, Han teaches (Fig. 2) wherein the workpiece engagement member (210) includes a flexible tab (210) that is configured to be pushed radially inward by the mouth of the container when the insert (200) is fully received within the mouth.
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings of Han to provide a flexible tab (210) that is configured to be pushed radially inward by the mouth of the container when the insert (200) is fully received within the mouth for the purpose of preventing the workpiece from moving up and down and from rotating inside the holder (para. [0035]). 
Regarding claim 9, Song discloses the invention substantially as claimed in claim 8.  Song is silent regarding the flexible tab including a tooth, a ramp, or a spike configured to extend into the workpiece when the insert is inserted into the mouth. 
In the same field of endeavor, Han teaches (Fig. 2) wherein the flexible tab (210) includes a tooth, a ramp, or a spike configured to extend into the workpiece (100) when the insert (200) is inserted into the mouth.
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yeo in further view of Lopez-Leon et al. (WO-2007022608-A1).
Regarding claim 10, Song discloses the invention substantially as claimed in claim 1.  Song is silent regarding the outer surface of the insert and inner surface of the mouth of the container having complementary insert engagement members.  
In the same field of endeavor, Lopez-Leon et al. teaches (Fig. 5) wherein the outer surface of the insert (1) and an inner surface of the mouth of the container (2) have complementary insert engagement members (14, 25).
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings of Lopez-Leon et al. to provide complementary insert engagement member (14, 25) for the purpose of locking the insert into the container (pg. 5 lines 29-30, pg. 6 lines 2-4). 
Regarding claim 11, Song discloses the invention substantially as claimed in claim 10.  Song is silent regarding the complementary insert engagement members including a ridge formed on the outer surface of the insert and a recess formed in the inner surface of the mouth.
In the same field of endeavor, Lopez-Leon et al. teaches (Fig. 6) herein the complementary insert engagement members include a ridge (25) formed on the outer surface of the insert (1) and a recess formed in the inner surface of the mouth (see annotated figure below).

    PNG
    media_image5.png
    165
    197
    media_image5.png
    Greyscale

Annotated Figure 6
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teaching of Lopez-Leon et al. to provide a ridge (25) formed on the outer surface of the insert (1) and a recess formed in the inner surface of the mouth for the purpose of creating compatible locking components (pg. 7 lines 14-17).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yeo in further view of Noa (FR-2829000-A1).
Regarding claim 20, Song discloses the invention substantially as claimed in claim 17.  Song is silent regarding the applicator extending into the formulation.
In the same field of endeavor, Noa teaches (Fig. 3) wherein the applicator (20) extends into the formulation (40,41).
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Song to incorporate the teachings of Noa to provide the applicator (20) extending into the formulation (40, 41) for the purpose of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.W./Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772